Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1A-1B: Figs. 1A-1B disclose a first embodiment. At operation 104, a hydrocarbon-containing gas is flowed into the process chamber. The hydrocarbon-containing gas may be flowed into the process chamber either through a gas distribution assembly (disposed on the top of the process chamber above the electrostatic chuck) or via a sidewall of the process chamber. The hydrocarbon-containing gas may include at least one hydrocarbon compound. The hydrocarbon compound can be any liquid or gas. In one embodiment, the hydrocarbon compound is a gaseous hydrocarbon. In another embodiment, the hydrocarbon compound may initially be a liquid, and may be delivered to the processing volume via a vaporizer or bubbler, or other liquid precursor delivery system. At operation 106, a plasma is generated in the process chamber from the gas mixture to form a hardmask 206 on the film stack 204, as shown in FIG. 2B. The plasma may be generated by applying a first RF power (bias or source) to the electrostatic chuck. The first RF power may be from about 1 Kilowatts to about 10 Kilowatts at a frequency of about 0.4 MHz to about 300 MHz, for example about 11 MHz to about 60 MHz. In one embodiment, the first RF power is provided at about 2 Kilowatts and a frequency of about 13.56 MHz. The first RF power may be provided from an RF power generator to the electrostatic chuck via a first electrode disposed in the electrostatic chuck. In some cases, the first electrode may also be in electronic communication with a chucking power source, which provides direct current (DC) power to electrostatically secure the substrate 202 to the upper surface of the electrostatic chuck. At operation 108, an ion implantation process is performed in the process chamber to treat the hardmask 206, as shown in FIG. 2C. In one embodiment, the ion implantation process is performed in-situ in the same process chamber where the deposition process of the hardmask 206 (i.e., operation 106) was performed. During operation 108, the flow of the hydrocarbon-containing gas is discontinued while the inert gas and/or the dilution gas supplied during operation 104 may be maintained. Meanwhile, the first RF power applied to the electrostatic chuck during operation 106 is reduced to a minimum level that is sufficient to sustain the plasma (i.e., the plasma is continuous during operation 106 and 108). For example, the first RF power may be reduced from about 2 Kilowatts to about 200 Watts.
Species II, Figs. 3A-3B: Figs. 3A-3B disclose a second embodiment.  At operation 306, a simultaneous process of a hardmask deposition and ion implantation treatment is performed in the process chamber to form a hardmask 206 on the film stack 204. The simultaneous process may be performed by generating a plasma in the process chamber from the gas mixture (e.g., a hydrocarbon-containing gas and inert gas/dilution gas) to form a layer of the hardmask 206 over the film stack 204. The plasma may be generated at the substrate level by applying a high voltage RF bias to the electrostatic chuck. The high voltage RF bias may be in a range from about 1 Kilowatts to about 15 Kilowatts at a frequency of about 0.4 MHz to about 300 MHz, for example about 11 MHz to about 60 MHz. In one embodiment, the high voltage RF bias is provided at about 8 Kilowatts and a frequency of about 13.56 MHz. The high voltage RF bias may be provided from an RF power generator to the electrostatic chuck via a third electrode disposed in the electrostatic chuck. While depositing the hardmask 206 over the film stack 204, the high voltage RF bias applied to the electrostatic chuck can also serve as an implant energy to attract ions from the gas mixture (i.e., hydrocarbon-containing gas, inert gas/dilution gas) moving towards the growing hardmask 206. Therefore, an ion implantation treatment of the hardmask 206 is performed concurrently with the hardmask deposition, as shown in FIG. 2C. Ions are attracted and accelerated by the high voltage RF bias to bombard the surface of the hardmask 206, thereby reducing the stress of the hardmask 206. In some embodiments, a DC bias voltage may be additionally applied to the electrostatic chuck to facilitate the ion implantation treatment. Ions from the gas mixture (i.e., hydrocarbon-containing gas, inert gas/dilution gas) can be attracted and accelerated by the DC bias voltage to bombard the surface of the hardmask 206, thereby reducing the stress of the hardmask 206. The DC bias voltage can be provided to the electrostatic chuck via the second electrode, which may be disposed in the electrostatic chuck and in electrical communication with a DC power source, as discussed above with respect to FIGS. 1A and 1B. Alternatively, the DC bias voltage may be provided to the first electrode from the chucking power source. The bias voltage may be between about 1 Kilovolts to about 15 Kilovolts. In one embodiment, the DC bias voltage is between about 2 Kilovolts and about 6 Kilovolts. In another embodiment, the bias voltage is between about 8 Kilovolts and about 10 Kilovolts. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813